— €ase 2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 1 of 33 -—~—————

Case: 37CI1:19-cv-00009-AM Document#:1 Filed: 01/28/2019 Page 1 of 2

IN rel. COURT OF LANE _ coun, MississIPPI

 

 

_] JUDICIAL DISTRICT, CiTy OF
Docket No. | Oj - Docket No. If Filed
File Yr Chronclogical No. Clerk’s Local (D Prior to 1/1/94

 

PLAINTIFFS IN REFERENCED CAUSE - Page 1 of __ Plaintiffs Pages
IN ADDITION TO PLAINTIFF SHOWN ON CIVIL CASE FILING FORM COVER SHEET

Plaintiff #2:

___ Check (+) if Individual Praintif is acting in capacity as Executor(trix) or Administrator(trix) of an Estate, and enter eye
Estate of

___ Check (/) if Individual Plaintiff is acting in capacity as Business Owner/Operator (D/B/A) or State Agency, and enter that name below.
D/B/A

Business

 

 

 

___Check (“) if Business Plaintiff is filing suit in the ni name of an entity other than the name above, and enter below.
D/B/A
ATTORNEY FOR THIS PLAINTIFF: Bar#orName: sé Hac Vice (v’)____ Nott arn Attorney(/)___

Plaintiff #3:
Individual: wae Ora ny plea eae «= ASHI

___Check () if Individual Plaintiff is acting in capacity as Executor(trix) or Administrator) of an Estate, and enter style:

 

 

 

 

 

 

 

 

 

Estate of
___Check () if Individual Plaintiff is acting in capacity as Business Owner/Operator (D/B/A) or State Agency, and enter that name below:
D/B/A
Business _—_——_—
name of business, corporation, pa ip, agency - fporation, C) fe where incorporated
___Check (/) if Business Plaintiff is filing suit in the name of an entity other than the name above, and enter below:
DIBIA :
ATTORNEY FOR THIS PLAINTIFF: Bar # or Name: Pro Hac Vice (/)___ Not an Attomey(“)___
Plaintiff #4:
individual: { )
Last Name First Name “Malden Name, Applicable =~ Middle Ink Tea”
___Check () if individual Plaintiff is acting in capacity as Executor(trix) or Administrator(trix) of an Estate, and enter style:
Estate of
___Check () if Individual Plaintiff is acting in capacity as Business Owner/Operator (D/B/A) or State Agency, and enter that name below:
DIBIA
Business
name SINGS, COMPO! . ip, agency ~ Tf Corpo: . fe where
__Check (v’) if Business Plaintiff is filing suit in the name of an entity other than the name above, and enter below.
DIBIA

 

 
 

ATTORNEY FOR THIS PLAINTIFF: ___ Bar # or Name: ; fy Not an Attomey(/“)____

 

 

LAMAR CIRCUIT
cowry JAN 28 20ts CLERK EXHIBIT

en A
Case 2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 2 of 33

Case: 37C11:19-cv-O0009-AM Document#:1 Filed: 01/28/2019 Page 2of2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

COVER SHEET ‘“Colirtidentifiestion Docket # Suk ee > casevear ‘DocketNumber.,.
Civil Case Filing Form E ; j
(To be completed by Attorney/Party
Prior to Filing of Pleading) Sockeib
Mississippi Supreme Court Form AOC/O1f - i : i
Administrative Office of Courts (Rev. 2016) Bi a fgeCase Numbered ptlor

 

 

 

County — NV WW Judicial District

inthe (Ay (QA

 

Origin of Suit (Place an "X" in one box only)
Initial Filing (() Reinstated () Foreign Judgment Enrolled ([) Transfer from Other court ([) Other
([) Remanded () Reopened (7) Joining Suit/Action ([) Appeal

 

 

Plaintiff - Party Initlally Bringing Suit Should Be Entered First - Enter Additional Plaintiffs on Separate Form

individval__\ Wt \\\\ (ry or if

Last Name First Name Maiden Name, if applicable ML. Ie/Sefufv
—~ Check (x) if Individual Plainitiff Is acting In capacity as Executor(trix) or Administrator(trix) of an Estate, and enter style:
Estate of
—— Check { x) if individual Planitiff is acting in capacity as Business Owner/Operator (d/b/a) or State Agency, and enter entity:
O/8/A or Agency

 

 

Business

 

Enter legal name of business, corporation, partnership, agency - If Corporation, indicate the state where incorporated
Check (x) if Business Planitiffis filing suit In the name of an entity other than the above, and enter belaw:

D/B/A
Address of Plaintiff
Attorney (Name & Address) MS Bar Na. jo i J v

Check (x) if Individual Filing Initlal Pleading is NOT an attorney.
Signature of Individual Filing: \

 

 

 

Defendant - Name of Defendant - Enter Additional Defendants on Separate Form

 

 

Individual
Last Name First Name Maiden Name, if apelicable MLL JefSeffy
—— Check (x) if Individual Defendant is acting in capacity as Executor(trix) or Administrator(trix} of an Estate, and enter style:
Estate of
___ Check (x ) if Individual Defendant Is acting in capacity as Business Owner/Operator (d/b/a) or State Agency, and enter entity:
D/S/A or Agency

 

feustnese Cisinn Wy Way + Vin , L| lus A\ Le Ln wl,

Enter legal ndme of business, corporation, partnership, agency - If Corporation, indicate the state where incorporated

Check (x) if Business Defendant Is acting in the name of an entity other than the above, and enter below:
0/8/A
Attorney (Name & Address) - if Known

Check (x) if child support is contemplated as an issue In this sult.*
“Uf checked, please submit completed Child Support Information Sheet with this Cover Sheet

 

MS Bar No,

 

 

   
 

   

 

  

 

Nature of Suit (Place an "X" Tn one box only)

 
 
  

ainCIRCUIT

=o ABSeane

 

  
       
 

 
     

 

= = LERK

(C) Child Support (_] Business Dissolution CI Consent to Abortion bab CJ ludidal Foredosuet’

([] Contempt (-) Debt Collection (J Removal of Minority

(-) Olvorce: Fault F-) Employment

[[] Divorce: trreconcilable Diff, (C] Foreign Judgment

(C) Domestic Abuse (CL) Gamishment

[(-] Emancipation OC) (2) Expungement

(-) Modification CJ (J Habeas Corpus pz

([) Paternity en ([] Post Conviction Rellef/Prisoner [J Sad Faith

([) Property Division ] Go Other Fraud

(7) Separate Maintenance (C] Birth Certifleate Correction : 3 “BEY Intentional Tort

{(_] Term. of Parental Rights-Chancery [_] Mental Health Commitment ([) Loss of Consortium

(_] UIFSA (eff 7/1/97; formerly URESA) ([) Conservatorship (71 Installment Contract (CJ Malpractice - Legal

(C) Other (-] Guardianship (7) insurance () Malpractice - Medical
te isi J Heirship ([) Specific Performance (2) Mass Tort
dministrative Agency (C) intestate Estate {—] Other Negligence «General

(2) County Court ([)  Minor's Setdement ay agent (7) Negligence - Motor Vehicle

(-) Hardship Petition (Oriver License) (7) Muniment of Tite = Bond Validation ([) Premises Uabitity

(FD tustice Court ([) Name Change (CL) vit Forfeiture a (CJ Product Uability

(-]_ MS Dept Emplayment Security (_] Testate Estate Declaratory Judgment eo > (1 Subrogation

(2) Municipal Court (() Will Contest () injunction or Restraining Order ([) Wrongful Death

(C] Other [J] Alcohol/Orug Commitment (Involuntary[_] Other (Other

 

 

 
“mn omne Cage 2:19-cv-00078-KS-MT Psieeuments#Filed 05/15/19 Page 3 of 33

Case: 37C11:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page1of21

IN THE CIRCUIT COURT OF LAMAR COUNTY, MISSISSIPPI

DENNIS WILLIAMS, MARY ANN
WILLIAMS and CARRIA WILLIAMS
WALTER PLAINTIFF,

  

vs.

=a Cc LOL
{= | i 1S
COMMUNITY BANK, ELLISVILLE,

COMMUNITY BANCSHARES OF __ LAMAR CIRCUIT
MISSISSIPPI, INC., COMMUNITY COUNTY JAN 28 2019 CLERK

and DOES ene mes tie UBA-- DEFENDANTS
COMPLAINT FOR DECLARATORY, INJUNCTIVE AND OTHER RELIEF
(Jury Trial Demanded)

Plaintiffs Dennis Williams. Mary Ann Williams (“Mr. and Mts. Williams”) and Carria
Williams Walter (sometimes collectively. “the Williamses” or “Plaintiffs”) file this Complaint
seeking declaratory. injunctive and other relief against Defendants Community Bank, Ellisville,
Community Bancshares of Mississippi. Inc., Community Operations, Inc., Seth Miles and Does |

through 10 (sometimes collectively. “the Bank” or “Defendants”), and for cause of action state as

follows:
INTRODUCTION
1. Plaintiffs bring this action pursuant to Rule 57 of the Mississippi Rules of Civil
Procedure, seeking a judicial determination of the respective rights and liabilities of the parties

under a promissory note. two deeds of trust and other documents (collectively, “the loan
documents”) in connection with a loan the Bank made to them on January 28, 2016 (“the loan
transaction” or “the loan”).

2. An actual controversy has arisen and now exists between Plaintiffs and the Bank
regarding the loan transaction and the loan documents. as the Bank claims that the Williamses owe
almost $170,000 pursuant to the loan transaction and the terms of the loan documents, but Plaintiffs

 
 

 

S-MTP Document 1-2 Filed 05/15/19 Page 4 of 33

Case: 37C11:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 2 of 21

disclaim any obligation or liability on the ground that Defendants have engaged and continue to
engage in predatory lending practices and unfair and deceptive acts and practices in violation of
the Mississippi and federal consumer protection laws identitied in this Complaint (collectively,
“the consumer protection laws”). See infru ? 71 (identifying laws); see also infra PP 15-17
(“Preliminary Statement”).

3. Plaintiffs therefore request a declaration judgment regarding the parties’ respective
rights, liability and/or obligations under the loan documents, loan and loan transaction in which
the Court determines and declares:

a. Whether the consumer protection laws applied to and governed the loan, the
loan transaction. and the actions, rights, duties and liabilities of the parties before and during the
loan transaction:

b. Whether the consumer protection laws continue to apply to and govern the
actions, rights. duties and liabilities of the parties in connection with the servicing and other
activities in connection with the loan:

c. Whether the actions and inactions of the Defendants alleged in this
Complaint violate the consumer protection laws: and

d. Whether Plaintiffs are entitled to relief and. if so, a declaration of the relief
to which they are entitled.

PARTIES

4. Plaintiff Dennis Williams is an adult resident citizen of Lamar County, Mississippi,

residing at 3690 Highway 589. Sumrall. Mississippi. and is the husband of Plaintiff Mary Anne

Williams.

Va
ty

{wa 3

  

mod in

LAMAR nag CIRCUIT
COUNTY JAN 28 2013 CLERK

Pt, 7b

Ey a

to

 
 

 

== =Tase 2.19-CV-000/8-KS-MTP Document 1-2 Filed 05/15/19 Page 5 of 33

Case: 37CI1:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 3of21

5. Plaintiff Mary Ann Williams is an adult resident citizen of Lamar County,
Mississippi. residing at 3690 Highway $89, Sumrall. Mississippi, and is the wife of Plaintiff
Dennis Williams.

6. Plaintiff Carria Williams Walter is an adult resident citizen of Lamar County,
Mississippi. residing at 142 Bellegrass Boulevard. | lattiesburg. Mississippi, and is the daughter of
Plaintiffs Dennis and Mary Ann Williams.

7. Defendant Community Bank. Ellisville (“CBE”), formerly Farmers and Merchants
Bank, is one of several affiliate banking companies owned by the bank holding company called
Community Bancshares of Mississippi. Inc.. which has assets exceeding $3,000,000,000, over 750
employees and 47 offices in four states.

a. CBE has its principal place of business at 909 North 16!" Avenue, Laurel,
Mississippi 39440. and pursuant to Miss. R. Civ. P. +(d(4) may be served with process upon
Bobby Knox. an officer and director of CBE. at 300 W. Jessamine, Ellisville, Mississippi 39437,

b. CBE is a subsidiary of Community Bancshares of Mississippi, Inc., as
defined by Miss. Code Ann. § 81-8-1(n) and 12 U.S.C. § 1841(d), and is controlled by Community
Bancshares of Mississippi. Inc. pursuant to 12 U.S.C. § 1841(a)(2).

c, CBE is directly and vicariously liable for the unlawful acts and omissions
alleged in this Complaint.

8. Defendant Community Baneshares of Mississippi. Inc. (“CBMI”) is a Mississippi
corporation organized and existing under the laws of the State of Mississippi, which may be served

with process upon its agent for service of process. Freddie J. Bagley, at 1255 W. Government

Street, Brandon, Mississippi 39042. mm  & or
id a
LAMAR CIRCUIT
COUNTY JAN 28 2013 CLERK

‘ad

’ Lee, Ze

 
"Case 2'19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 6 of 33

Case: 37C11:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 4 of 21

a. CBMI is a bank holding company as defined by Miss. Code Ann. § 81-8-
I(e) and 12 U.S.C. § 1841(a)(1) and has control over CBE pursuant to 12 U.S.C. § 1841(a)(2).

b. CBM is directly and vicariously liable for the unlawful acts and omissions
alleged in this Complaint.

9. Defendant Community Operations. Ine. ("COI") is a Mississippi corporation
organized and existing under the laws of the State of Mississippi. which may be served with
process upon its agent for service of process. William C. Lehr. at 1255 W. Government Street,
Brandon, Mississippi 39042.

a. COL is a wholly-owned subsidiary of CBMI and serves the operations needs
of CBMI's subsidiaries. including CBE,

b. COI is directly and vicariously liable for the unlawful acts and omissions
alleged in this Complaint.

10. Defendant Seth Miles (“Miles”) is an adult resident citizen who resides at 2806
Jefferson Drive. Hattiesburg. Forrest County, Mississippi, where he may be served with process
at either address.

11. Defendants Does | through 10 are individuals who, individually or in concert with
others, at all times relevant to this action formulated. directed, controlled, supervised and/or
personally engaged or participated in the wrongful. improper and unlawful acts and practices
alleged in this Complaint.

a. The identities of Does | through 10 are presently unknown to Plaintiffs, but
upon information and belief. such individuals include one or more officers, employees,
representatives, agents and/or directors of CBE. CBMI. COI and/or vor REMAX. a

Puke ©

LAMAR wy CIRCUIT
county JAN 28 2013 “Gen.
=———-Case 2:19-cv-00078-KS-MTP—Bocument 1-2 Filed 05/15/19 Page 7 of 33

Case: 37C11:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 5 of 21

b. CBE. CBMI. COL and‘or REMAX are vicariously liable for the unlawful
acts and omissions of Miles and others who are at this time identified as Does | through 10.
c. Additionally. Miles and [oes 1 through 10 are individually liable to
Plaintiffs because they personally participated in the commission of torts against Plaintiffs.
JURISDICTION AND VENUE

12, The Court has jurisdiction over this case pursuant to MISS. CONST. Art. 6, § 156,
and Miss. Code Ann. § 9-7-81.

13. The Court's exercise of personal jurisdiction over Defendants is proper under Miss.
Code Ann. § 13-3-37.

14. Venue is proper in Lamar County. Mississippi, under Miss. Code Ann. § 11-11-
3(1)(a)(i), because a substantial act or omission and/or a substantial event that caused the injuries
complained of occurred in Lamar County.

PRELIMINARY STATEMENT

15. In this Complaint. Plaintiffs assert their belief that the consumer protection laws
apply to and govern the loan transaction. and that the loan documents and the acts and omissions
of Defendants alleged herein violate those laws in numerous respects, entitling Plaintiffs to
declaratory, injunctive and other relief.

16. Asa matter of law. Plaintiffs’ filing of this action does not constitute anticipatory
breach or repudiation of the subject contracts. and nothing stated herein may be construed as a
refusal by Plaintiffs. express or implied. to continue to comply with their contractual obligations.
See R.T. Clark & Co. v. Miller, 122 So. 475. 481 (Miss. 1929) (under Mississippi law, anticipatory
repudiation or breach requires “a distinci. unequisocal and absolute refusal to perform”); see also

nes oN
Principal Life Ins. Co. vo Lawrence Rucker 2007 Tay. Truc 747F. $hpp. 2, 568 @. Del.
| fotos Bese aoe

LAMAR n1q CIRCUIT
county JAN 28 2013 Genk

Pt, Ze.

s
~a~=—=---Case 2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 8 of 33

Case: 37Cl1:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 6 of 21

2009) (holding that “an action for declaratory judzment does not indicate an unconditional refusal
to comply with contractual obligations” and “join{ing] a chorus of other jurisdictions in finding
that ... statements made in the context of a declaratory judgment action are insufficient to establish
repudiation as a matter of law”). und id at SOS 11.34 (collecting cases); Harrison v. Cabot Oil &
Gas Corp., 110 A.3d 178. [84-86 (Pa. 2015) (stating “[i]t is widely recognized ... that the filing
of declaratory judgment action merely contesting the validity or scope of an agreement does not
entail such an unequivocal refusal to perform” and holding such filing does not constitute
anticipatory repudiation or breach). and id. at n. 4 (collecting cases); 23 Williston on Contracts §
63:47 (4™ ed.. Nov. 2018 update) (~{{]he commencement of a declaratory action does not
constitute an anticipatory breach because a declaratory Judgment action merely seeks to define the
rights and obligations of the parties.) and id. n. 51 (collecting cases); Restatement (Second) of
Contracts § 250 emt. d (1981) (collecting cases.

17, At all times. Plaintiffs have fully complied with the terms, conditions and
provisions in the loan documents and will continue to honor their contractual obligations in the
event of an unfavorable ruling by this Court.

FACTS

18. The Williamses built their home at 3690 Highway 589 in Sumrall, Mississippi in
2001, since which time they have resided there and made it their homestead.

19. The Williamses intended to eventually sell their home and move into a smaller
residence after their children grew up and moved away,

20. In late November or early December 2015. the Williamses became aware of an

opportunity to purchase approximately twenty-three (23) acres of vacant land (“the reper")

th,

aie

located directly across the highway from their home,
vas nag CIRCUIT
LAME JAN 28 2913 “Cenk
~-~Case 2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 9 of 33

Case: 37C11:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 7 of 21

21. The Property was ideally situated and suited for the Williamses’ plans. But the
purchase price was $184,000, and the Williamses live on a limited income, as Mr. Williams was
(and remains) disabled and receives a fixed monthly disability check, and Mrs. Williams is a retired
seamstress. However. despite their limited income. through disciplined, frugal living, the
Williamses had managed to pay off all but approximately $20,000 of the mortgage on their home,
and they had also worked hard to achieve and maintain high credit scores.

22. Therefore, the Williamses wanted to buy the Property and discussed how they
might be able to do so with their daughter. Carria Williams (~Carria”), perhaps by pooling their
collective limited income and assets. Carria told her parents that she knew and trusted a loan
officer who worked at the Bank named Seth Miles based on her previous dealings with him. Carria
told her parents that she would contact Miles. ask or his advice and guidance, and that they apply
for a loan from the Bank where he worked.

23. Shortly thereafter. Carria contacted Miles and told him that Plaintiffs wanted to
purchase the Property. But given the purchase price of the Property and Plaintiffs’ financial
situation, including their limited income and assets (Which Carria fully disclosed), they wanted to
apply for a loan from the Bank to buy the Property,

24, In December 2015 and over the next month, Plaintiffs asked Miles for his advice
and an application for them to obtain a loan to purchase the Property.

25. Plaintiffs told Miles that they were making the application for a loan through the
Bank because they trusted him based upon his previous dealings with Carria, and that they would
rely upon his advice based upon that wust.

26. Plaintiffs told Miles that there were two critical requirements that must be met
before they could agree to any loan: (a) that they must be able iehaPFoRH hg mondiiy payiients;

&. ey ale “ ao?

LAMAR _
wry JA n CIRCUIT
; county JAN 28 2913 oieaK
moor me Case 2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 10 of 33
Case: 37C11:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 8 of 21

and (b) that the loan be fully amortizing.

27. ~— Miles ascertained that Mr. and Mrs. Williams had been making mortgage payments
on their home in the amount of approximately $1.200 per month, and reassured Plaintiffs that the
Bank could make them a loan to buy the Property lor approximately the same amount and on the
same terms. Miles also reassured Plaintiffs that the loan would be fully amortizing.

28. Miles stated that the balance of Mir. and Mrs. Williams’ mortgage would have to be
paid off so that they would not have to continue paying the monthly payments of $1,200 in addition
to the payments on the loan to buy the Property.

29. Miles also informed Plaintiffs that. in addition to the Property, Mr. and Mrs.
Williams’ home would have to be additional collateral. but that they should not worry because the
Bank would release Mr. and Mrs. Williams” home as collateral for the loan in no less than three
(3) years.

30. Plaintiffs had applicd to the Ban! for a loan and intended to be the borrowers.
However. Miles told them that the Bank requircd the loan to be a “business” loan and that they
must form a limited liability company (LLC) purchase the Property and be the “borrower” on
the loan. Miles represented to Plaintiffs that such actions were not only required, but would benefit
them because interest rates for commercial loans were lower than consumer mortgage loans, and
also that conducting the transaction through an 1.1-C would protect them from individual liability.

31. Unknown to the Williamses. the Bank's representations were not only false, but
made for unlawful purposes.

32. The Bank knew that it would be cvossly overcollateralized by including Mr. and
Mrs. Williams” home as collateral for sae ian. aid that including their home as security for the
. me’

sd

an Sea os
loan was unnecessary because the vatute of the Property would adequatelythecurgpte loan. o
1 ‘ Va otum oft

LAMAR

sq CIRCUIT
county JAN 28 231 CLERK

tie. Vo
 

~~ Case 2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 11 of 33

Case: 37C11:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 9 of 21

33. The Bank knew but did not disclose to Plaintiffs that it was violating the prohibition
against “asset-based lending” by extending credit to Plaintiffs based on the value of the collateral
rather than considering their current and expected income. current obligations and employment
status to determine whether they were able to mah. tie scheduled payments to repay the obligation.

34. Furthermore. the Bank knew but did not disclose to Plaintiffs that it was
intentionally structuring the loan transaction for unlawful purposes and for its own benefit, and
against the interests of Plaintifts.

35. By requiring that the loan be characterized as being made for “business purposes”
and that Plaintiffs form an L.1C to purchase the Property and be the “borrower” on the loan, the
Bank orchestrated and induced the creation of a“ ingle-Purpose-Entity (“SPE”).

36. —- Plaintiff's had applicd for the wai out were re-directed to the SPE-owner/guaranty
structure by Defendants. The Bank required Carria and Mr. Williams to enter into “sham
guaranties” in which the legal relationship betw cen them as guarantors and the purported primary
borrower/debtor (CAAAW, L.1.C) did not separate them from the primary obligation, structuring
the loan transaction in a manner desizned tu disguise the primary debtors as guarantors.
Defendants structured the loan transaction in this way inan unlawful attempt to subvert the purpose
of and circumvent the consumer protection lus.

37. As the actual principal obfigors. Plaiatilts could not as a matter of law “guaranty”
their own debt. Consequently. the purporicd gua suties are superfluous. unenforceable and of no
legal effect. Moreover. the supposed guaranties signed by Carria and Mr. Williams are ineffective
to invalidate Plaintiffs” status uy consumers. nor do the purported guaranties circumvent the
application of the consumer protection laws or their protections to Plaintiffs.

. . oe , . ae OO qe Ey

38. Defendants orchestration of the formation ofa durapry LUE, tld theifrequirginea}

LAMAR A
My JAN 28 a4 CIRCUIT
y COUNTY cui) creak

 
[Case 2°19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 12 of 33

 

 

Case: 37C11:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 10 of 21

that the LLC purchase the Property and be the “horrower” on the loan. was nothing more than a
deceitful attempt to shield Defendants from the consumer protection laws and deprive Plaintiffs of
consumer claims which Defendants knew Plaintiffs would be entitled to assert based upon the loan
documents and Defendants” untaw ful actions in connection with the loan transaction,

39. Defendants also knew but did not disclose to Plaintiffs that their self-serving
purpose in requiring that the Property be purchased by an LLC and the loan be made in its name
was to create.a SPE (or a “bankruptey reniote cutits ”), whose assets are likely to be exempt from
being administered as property of a bankscuptcs orate. Thus, another real but undisclosed reason
for the Bank's insistence upon the SPL:-owner guimny structure of the loan transaction was to
strip Plaintiffs of protections thes would ordinarily have as borrowers in the event they had to file
for bankruptcy. a structure designed to benetit the Bank to the detriment of Plaintiffs.

40. Again. Plaintiffs were under the belie! that they were entering into a consumer loan
transaction, and they were (and are) the de facta principal obligors on the loan. Contrary to
Defendants’ representations and unbeknownst io Plaintiffs. Plaintiffs not only derived no
protection or benefit from the SPL -owner guarai.s structure of the loan, but as unconditional,
absolute guarantors. they were stripped of nunicrous important protections that borrowers have.

41. Defendants” actions alse constitute unlawful “steering.” After Plaintiffs applied for
a consumer loan. the Bank steered them to a loan Un was clearly against their interests. The Bank
acted in bad faith by failing to offer Plaintif!S « loan with the lowest rate, lowest cost, and least
risky alternatives (e.g.. no balloon payments and similar provisions) for which Plaintiffs could
reasonably expect to qualify.

42. Indeed. the Bank stecred Plaine’) ve an ov er-collateralized, asset-based loan that

they would clearly be unable to pay. with tie Ja pectition thas, Plaifititts) woulfi-default and the

Lal say
Mi couury JAN 28 gi) Siu

 
oon Ease 2: 19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 13 of 33

Case: 37C11:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 11 of 21

expectation to profit from their default by seizing the collateral.

43. Defendants unlawfully filed to even consider the interests of Plaintiffs, and instead
deceitfully acted in their own interests in earning greater mortgage origination compensation,
making as much money as they could from: Po vistilfs, and expecting to further profit from the
seizure of both the Property and Mr. and Mrs. $\ ifiams” home upon almost certain default.

44. Among other things. Detcndust. misrepresented to Plaintiffs that the loan to
purchase the Property had terms and payment requirements that were essentially the same as the
mortgage being paid by Mr. and Mrs. Williams.

45. Detendants knew their represcitaiions were false and made them for the purpose
of inducing Plaintiffs to rely on them,

46. Defendants also knew that they were not disclosing material facts to Plaintiffs, that
Plaintitfs were unaware of those material iets and did not disclose those material facts to
Plaintiffs for the purpose of inducing Plaintiffs to act to their detriment.

47. Plaintiffs did in Jaci rely upon | efendants” misrepresentations and nondisclosures
of material facts by taking spevilic actions lo their detriment which they would not have otherwise
taken had they known the truth.

48. Plaintiffs did not know how te tori an LLC but were given instructions on how to
do so by Miles. Pursuant to those instructions. on December 21, 2015, Plaintiffs formed a
Mississippi limited liabilits company called (0... AW. LLC,

49. The company wits formed ait. Bank's insistence for the sole purpose of
purchasing the Property and being the “borrower” oc loan from the Bank. As the Bank intended,

CAAAW, LLC was and remains 3 duumy [.1.¢ and an SPE. Among other things:

ae | i
_ id A an . : ,
LAM/.R Area4 CIRCUIT
COUNTY JAN 2 “uid CLERK

P¢ fe, Li
ASE 2719-CV-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 14 of 33

Case: 37C11:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 12 of 21

a. The only members of the LEC are Carria Williams, Dennis Williams and
Mary Ann Williams:

b. The LE-C's address is the home address of Mr, and Mrs. Williams’ home;

C. The LLC had no business plan. and none was requested by the Bank because

it knew the LLC was not a “business”:

d. The LEC had no past cr pre forma tinancial statements, and the Bank
requested neither because it knew none existed:

e. The LLC hal no assets and. other than being the ostensible “owner” of the
Property, has none today: and

f. The LLC's only “debv" os tse loan from the Bank, which is paid each month
with a personal check from Mr. and Mrs. Wiiliaiis, ax the company has no bank account.

50. Pursuant to the Bank's instructions. on December 31. 2015, Plaintiffs cobbled
together their money and paid oll ihe remaining +20.460.10 balance on Mr. and Mrs. Williams’
home mortgage. about half of which was paid by Carria.

Sl. Pursuant to the Bank's instructions. on January 15, 2016. CAAAW entered into a
contract to purchase the Property for SP84.00040.

52. Pursuant to the Bank’s insire-dons. on January 28, 2016, Plaintiffs caused
CAAAW to enter into a Promissory Note wilh the Bank in the amount of $183, 788.28, at an
interest rate of 4.5%,

53. Contrary to the Bank’s representation. “business” loans do not receive lower
interest rates than consumer loans. especially when the loan is fully secured (much less as in this

case, where the loan is over-colliteralized). liaiuitls did not receive a lower interest rate by virtue

. . . . . aa vweeosy cr e res fF ee
of the Bank’s characterization of the loan as “business” loan. ‘oes i a
: | -

Liv JAN 28 9577 CIFCLT

vis CLERK

 
 

- Case 2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 15 of 33

Case: 37Cl1:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 13 of 21

54. Contrary to the Bank’s previous representations and assurances, the Note was not
fully amortizing. It was a balloon note requiring 59 monthly payments of $1,159.71, followed by
a single lump sum payment of $152.746.42 which Plaintiffs would be required to make on the 60"
month, which the Bank knew Plainulls could nev aftord to pay,

55. At no time before. during or ip connection with the loan process did the Bank
conduct any sort of analysis regarding Plainui.. ability to repay the loan in accordance with its
terms. The Bank did not consider Plaintiffs” current and expected income, current obligations
and/or employment status to deterinine where. thes would be able to make the scheduled
payments, much less the lump sum pisment oi 6152.746.42.

56. Defendants made the loan an “in-house” loan because they knew it was unlawful
and could not be sold to third-paris morteap - iin purchasers, much less to Fannie Mae and/or
Freddie Mac.

57, The Bank labeled the loan i ~andiscloseable Loan to a Limited Liability
Company” and required Plaintitl) a signs ain. at that the “primary purpose of this loan is for
Business (Including Real Estate Inv estnenty.”

$8. Without information or input from Plaintiffs. the Bank determined and required that
the loan was to be made for a “business purpose. Determining the true purpose of a loan — not
pre-determining and dictating its purported “purpose” ~ is the responsibility of the lender. At no
time during the loan origination process did Ui ikaik analyze or consider any factors to determine
whether the loan is made for a “business puryose” versus a “consumer purpose.” Proper and

truthful application of those factors shows tha the loan was not for a business purpose. Among

other things:
a. There was and is no rciitionship between jhe pccupations-of Plaintiffs to
oe * a
: woo mt
5 LAMSR no Co Luts
‘Ss County JAN 28 225 BARK

 
~~ Case’ 2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 16 of 33

Case: 37CI1:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 14 of 21

the acquisition of the Property. Mr. William: is disabled and has no occupation; Mrs. Williams is
a retired seamstress: and Carria is a paraleyal,

b. Plaintiffs never intended te “personally manage” the Property and have not
done so. There is nothing to manage. Phe fpcrt. is vacant land upon which Plaintiffs intend
and have always intended to build personal bones. They did not purchase the Property with the
intention of developing. subdividing and/or s-Hing it.

c. The “ratio oF income frei. he acquisition” to Plaintiffs’ total income is zero,
because Property was not intended to provide wit! has not provided them with any income.

d. The Property was no: acquired to expand a business owned by the
Williamses. Again. Mr. Williams is disabled a: has no business; Mrs. Williams is a retired
seamstress: and Carria is a pirulewal.

e. Plaintilts” wiotive foro: casi the loan to purchase the Property was clearly
not for any business purpose. Pheir vstatemoie of purpose” otherwise was required by the Bank
as a condition for obtaining the Join.

59. The Bank’s form. tibet and ovo aracierization of the loan was intended to evade
the consumer protection laws and does vot retleci or represent the actual substance and purpose of
the loan transaction. The Bunk’ + attempted cl 7 dratismanship, deceit, subterfuge, camouflage
and concealment in the structuring of the in-irciments and loan transaction to circumvent those
laws was and was unlawful. inefectual. muti tid.

60. The legislative porpose of tue oisunier protection laws may not be subverted by
the Bank's evasive. decvitlul tretigs. Whei ssoitmge at the actual purpose and effect of the loan
documents, the Court should disregard the isank’s false characterization of the loan and its

oy oe 9 re
unlawful structure of the loan tran action. | wot

‘ } - > . “

faa8 -5 CHR CUT
ba , JAN 287 Luid CLERK

Lt Loe. A

 
 

 

 

Casé 2°19-Cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 17 of 33

Case: 37CI1:19-cv-00009-AM Document #: 2

61.
signing absolute. unconditional guaranties.

62.

The Bank required Mr. Williams

Filed: 01/28/2019 Page 15 of 21

sud Currta to personally guaranty the loan by

This case presents a classic textbook example of a “sham guaranty.” Neither Mr.

Williams nor Carria is a true guarantor: both osc principal abligors in suarantors’ guise.
£ |

63.
strictly for the purpose of this loan transuction:

64. At all times. the Bank was aware

title to the Property. The Bank for its own din ods

LLC to hold title to the Properiy aud be ne
Williams and Carria to execute suaranties ou ie

65. Prior to extending tie loan. to.

and considered any financial intormdtion ros ani

line

sought such information from Plaintitts.

qualification of CAAAW. LIC. and indeed a:

re

66. The reason vis en ba die bu
the Bank's representation. the (ict that CAL.
Plaintiffs from personal liability or benelie

signing unconditional. absoluig personal

Sun

CAAAW,. LLC was and iss siaele-property LLC owned by Plaintiffs formed

that CAAAW, LLC was formed strictly to hold

_ purposes required Plaintiffs to form CAAAW,

“harvower” on the loan. The Bank required Mr.

lecu lo acquire the Property.
‘ravtically non-existent extent the Bank obtained
.- jualilications and repayment abilities, it only

Iiunk did not issue the loan based upon any

*. the basis of Plaintiffs’ ability to repay the loan.

“cating CAAA W. LLC was a ruse. Contrary to

* vas the ostensible “borrower” did not protect

uns Way whatsoever. On the contrary, by

ics. Plaintiffs forfeited numerous significant

rights and protections they would have had. horrowers/primary obligors. As guarantors, the

Williamses were exposed to wiuch more pos. |
had they been formally named as borrower, .
67.

Property to be purchased with ihe doi pas

:. ilividual liability than they would have been

Asa condition for making th. ioc che Bank required it to be secured by both the

and Mr. and “Mrs. tT = and-the

2 wy YAN 28 29;) CleculT

CLEP:

en
 

 

"Casé Z:19-CV-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 18 of 33

Case: 37CI1:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 16 of 21

property on which it is located. Phe Bank th: '. + required that Mr. and Mrs. Williams’ home be
unencumbered by any lien before it would av “cy the home as collateral. Per the Bank’s demands,
Plaintiffs drew from their savings and paid it ihe approximately $20,000 remaining on their
mortgage.

68. As a result. the loan’s “los. io- atue” (LTV) far exceeded that necessary or
required to make the loan.

69. The Bank did not provide Phas.i..s with any appraisals of Mr. and Mrs. Williams’
home or the Property. Had it done so. Plainties. + ould have been aware that the Bank was grossly
overcapitalized.

70. Contrary to the Bank's repre. ¢ aion. the loan documents contained no provision
which would allow Mr. and Mirs. Williams’ (cise to be released as collateral, much less in three
(3) years as expressly represented.

* il
Declare tudement

71. Plaintiffs allege that severai -) .sissippi and federal consumer protection laws
applied to and governed. and continue te ap; - s+ and govern, the loan, loan transaction, and the

actions, rights, duties and liabilities of the psi . and that the actions of the Defendants violated
and continue to violate those lus. including 1 ae limited to the following:
a. The Mississippi Uitii. id Deceptive Trade Practices Act, Miss. Code

Ann. §§ 75-24-1. ef seq.:

b. The Mixsiesippis..c 5. .aue Licensing Act, Miss. Code Ann. § 81-18-
27;
c. The Dodd-Frank Wal) cot Reform and Consumer Pretection Act (“Dedd-
4 4 oy :
; : rd
_ 1 : ! oa ~ . 3 .
Frank”), 12 U.S.C. 88 S301. cr soq.e aid i- cop bemnenting regulations set forth in humerous
Ay we Fat lant
Clary JAN 28 ois in SUIT
" CLOAK

Dy AO
MOE LE > Oe

Le OE
 

 

Case: 37C11:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 17 of 21

sections of the Code of Federal Regulations © Kr:

d. The Truth in bending <tc HELA") 15 U.S.C. §§ 1601 — 1666j, and its

implementing regulation. Revuliition Z.at } 0) ss 220.1 - 226.36:

€. The Reablscite Seat... tecedures Act ("RESPA”), 12 U.S.C. §§ 2601,
et seq., and its implementing regulation. Res + sien NX. at 12 CFR § 1024;

f. The Home Ownershi, 1 tquity Protection Act of 1994 (““HOEPA”),
amending TILA by adding Seeticn 12’ act... 13 U.S.C. § 1639, and as implemented by, inter

alia, 12 CFR §§ 226.31. 226.32 and 220.54:
g. The Equar Credit Op. or arity Net (ECOA™), 15 U.S.C. §§ 1691, ef seq.,
and its implementing Regulaiion 8. 1.6 | a
h. Section Sof the sade. frade Commission (“FTC”) Act, 15 U.S.C. §
45(a)(1); and
i. The PPC's Credit Pre. os ule (CPR), at 16 CFR § 444;
72. Among other things. the coliou... -r protection laws prohibit lenders from engaging

in unfair or deceptive acts or practices in wh. die Bank has engaged in this case,

73. Plaintiffs seck a declarator, j.. 0 aent by the Court finding and determining:

a. That the Bank ane ou. ticers. employees and/or directors knowingly,
intentionally or recklessly struct avcd or thei... «' die structuring of the loan transaction for the
purpose of evading the cousumiey prow in -s. .\mong other things, Defendants required
Plaintiffs to enter into “sham voarantics” 1. which the legal relationship between them as

guarantors and the purported primary bury Gelitor (CAAAW, LLC) did not separate them

from the primary obligation. structuring fic... cansaction ina manner designed to disguise the
primary debtors and guarantors suas to cirec:. . cnt the consumer protection laws. ..  . ..
+ : ;
tom
hyp AT Se
io Loa 3 \ eeey Ca CUE
: ce) JAN 28 200 Sk

eo
 

Se

 

Case Z719-CV-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 20 of 33°

Case: 37C11:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 18 of 21

b. That the Gank’s ci.) te evade the consumer protection laws was
unlawful and constitutes a violation of thes. 6+ ssa
Cc. That the Bank’s aven.; t.cvade the consumer protection laws is null, void

and of no effect, and is therefore disregartou jn set aside.

74, Plaintifls seek a dcelarates |. in bs Court in which it applies the provisions
and requirements of the consume: proteciicr to the faets of this case, and finds:
a. That the terms, condi.” .:. and provisions of the loan and the related loan

documents violate the consumer roicet.-:

b. Thatite a a an a., .! the Bank and its officers, employees and/or
directors before. during and in cone... i ste loan transaction violated the consumer

protection laws: and

c. That the Bank and... © ~s. employees and/or directors have violated and
continue to violate the consumer protec... . wa their servicing and handling of the loan.
75. Plaintiffs further seek adeetue © judgment that the Bank’s actions alleged in this

Complaint constitute predatory. untiiriand seo te icnding practices, as defined by the consumer
protection laws and other applic uic si oe. ui scons. rules and common law in connection
with the loan transaction.

76. Plaintiffs alse seven v declocto.: nduinent that the acts and omissions of the Bank

and its officers, employ ees sind ‘or direen

a. Were intentional. reckl 0 orata minimum negligent or grossly negligent;
b. Constitute hevligen eg ff oc
c. Breached the cont. is on vern the parties:
7 tom mo
d. Rise to the devel of tne) uabent torts. thus constituting tortious breach of

LAMA a mT
Cary JAN 28 ai. CID

Gf ” va ~
ame ie
a Lf
Case: 37CI1:19-cv-00009-AM Document #: 2

—EQse2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 21 of 33

Filed: 01/28/2019 Page 19 of 21

contract;
e. Breached the impli «te eran of good faith and fair dealing; and
f. Constitute fraud. iced ci the inducement or negligent misrepresentation.
77. Plaintiffs seek a declarator. ju aici that the Bank is vicariously liable under the

doctrine of respondeat superior tur th |:
and/or directors alleged herein.

78. In addition to the Hank's viens.
that one or more of the Bank's officers. suich
herein as “Does | through 107) is/are fad
protection laws and common law by virtic ot
tortious, unlawful acts and omisst ies i.

79. Plaintiffs further seek ae ar
one or more of its officers or ciuploye . yg.
rl ie

Plaintiffs, and that the Bunk’ s act.

duty it owed to PlaintifTs.

80. Finally. PlaintilfS seck a ucla
entitled to and accordingly award: then. +i

f.

in violation of the consumer protection i. :
a. Rescission or reboisiui.
b. Restitution oi alia. an

obtained from Plaintiffs or in equi. am

c. Disgorgemiene on ca.

subject loan documents. by which Pete. «

t.

i acts and omissions of its officers, employees

i. Hability, Plaintiffs seek a declaratory judgment
ined or directors (either identified or referred to

tluaiis liable in accordance with the consumer

wii personal participation in the commission of the

»  jtetuanent that the actions of the Bank, through
vitw tou fiduciary duty between the Bank and

‘uscd herein constitute a breach of the fiduciary

ratuss judgment in which the Court finds them to be

«sing relief for engaging in acts and/or practices

& vcged herein:

al tie subject loan documents;

fon were unlawfully, unfairly, and/or fraudulently
- ive Defendants should pay to Plaintiffs;

sud by Plaintiffs to the Bank pursuant to the

-

» Js unjustly enriched: 4
. ™~
LY yy, ins
AS! mas C L
r AN 28
; rr euler
, OP
aa Pas
AO fi Cen
—=="Case 2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 22 of 33

Case: 37C11:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 20 of 21

d. Cancellation of ioe nds of ust given to the Bank on Plaintiffs’ home
located at 3690 Highway 589. Sumrall. iss epi. und the Property consisting of approximately
23 acres of vacant land as more: poetics. thed hereinbelow. both of which were taken as

security for the subject loan:

e. Compensators diniges. according to proof:

f. Prejudgment and ost aco vacit interest at the legal rate;

g. A temporary restr aie: order. und preliminary and permanent injunction
against Defendants. restraining. prevent: ci). joining them and their unnamed co-conspirators

and all those acting in concert wit (hens. con: i. cteing in the unlawful. unfair, and/or fraudulent

actions alleged in this Compiaine

h. A tempories ves. a+ 2° and preliminary and permanent injunction
against Defendants. restraining. pres ctiits ie.r ining them and their unnamed co-conspirators

and all those acting in concert wish the: 5 eet pursuing any collection action for payment of the
lines of credit. loans. guarantics waler oot. ites:

i. Reasonable citoia Ss" "cit costs Plaintiffs have incurred and continue
to incur in connection with this deton: ou

j. Such other aid ite oct... ait eyutlable relief as the Court may deem just
and proper.

Siac | a Posal FOLLOWS]
 

 

CASE-ZT9-CV-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 23 of 38° >

Case: 37C11:19-cv-00009-AM Document#:2 Filed: 01/28/2019 Page 21 of 21

Respectfully submitted on this. > 28) 54, of January, 2019,

oe UNIS WILLIAMS, MARY ANN
“1 4..\MS and CARRIA WILLIAMS
‘EER. PLAINTIFFS

William C. Walter
Nliss. Bar No. 10145

“aptle.com

COUNSEL

WILLIAM C. WacTer. PLLC
The Horizon Building

43 Town Center Square
Hattiesburg, Mississippi 39402
t 601.909.9393

f 601.336.1653

4 4 aye dl
: ot a
Liv’ 3

. eee OORT
Co. cy JAt 28 dui. Myon

CO —————

 

 
Case 2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 24 of 33

Case: 37C11:19-cv-00009-AM Document#:3 Filed: 04/24/2019 Page iof2

IN THE CIRCUIT COURT OF LAMAR COUNTY, MISSISSIPPI

DENNIS WILLIAMS, MARY ANN
WILLIAMS AND CARRIA WILLIAMS WALTER PLAINTIFFS

vs. CAUSE NO. 37:19C V009

COMMUNITY BANK, ELLISVILLE,

COMMUNITY BANCSHARES OF

MISSISSIPPI, INC., COMMUNITY

OPERATIONS, INC., SETH MILES and

DOES 1 through 10 DEFENDANTS

ENTRY OF APPEARANCE
COMES NOW attorney Bradley S. Clanton of Clanton Law Firm, PLLC, and
files this his entry of appearance as counsel for Plaintiffs, Dennis Williams, Mary Ann
Williams and Carria Williams Walter, in the above-styled and numbered cause.
RESPECTFULLY SUBMITTED, this the 24 day of April, 2019.
Plaintiffs,

By Their Attorney,

By: /s/ Bradley S. Clanton
BRADLEY S. CLANTON

Mississippi Bar No. 10505
brad@clantonlawms.com
Clanton Law Firm, PLLC
Post Office Box 4781
Jackson, MS 39296

Tel: 601-487-1212

E: brad@clantonlawms.com

www.clantonlawms.com
Case 2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 25 of 33

Case: 37C/1:19-cv-00009-AM Document#:3 Filed: 04/24/2019 Page 2 of 2

CERTIFICATE OF SERVICE
This will certify that undersigned counsel for Plaintiffs has this day filed the
above and foregoing pleading with the Clerk of the Court, utilizing the Mississippi
Electronic Courts (MEC) Electronic Case Filing system (ECF), which sent

notification of such filing to all counsel of record.

DATED, this the 24‘ day of April, 2019.

/s/ Bradley S. Clanton
Bradley S. Clanton
Case 2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 26 of 33

IN THE CIRCUIT COURT OF LAMAR COUNTY, MISSISSIPPI

DENNIS WILLIAMS, MARY ANN
WILLIAMS AND CARRIA WILLIAMS WALTER

VS.

COMMUNITY BANK, ELLISVILLE,
COMMUNITY BANCSHARES OF
MISSISSIPPT, INC., COMMUNITY
OPERATIONS, INC., SETH MILES and
DOES i through 10

SUMMONS

STATE OF MISSISSIPPI
COUNTY OF

 

TO: Community Bank, Ellisville, Mississippi fik/a,
Farmers and Merchants Bank
cio Bobby Knox
300 W. Jessamine
Ellisville, MS 39437

PLAINTIFFS
CAUSE NO. 37:19CV009

DEFENDANTS

PLEASE TAKE NOTICE that you have been made 2 Defendant in the above-referenced action.

You are required to mail or hand-deliver a written response to the Complaint filed against you in this action

to the Attomey for Plaintiffs, Bradley S. Clanton of Clanton Law Firm, PLLC, 405 Tombigbee Street (39201), P.O.

Box 4781, Jackson, Mississippi 39296.

Your response must be mailed or delivered not later than thirty (30) days after the date you receive this

Summons. If your response is not so mailed or delivered, a judgment of default will be entered against you for the

relief demanded in the Complaint. You must also file your response with the Clerk of Court within a reasonably time

afterward.

Issued under my band and seal of said Court, this v ua) April, 2019.

Issued at the request of:

Bradley S. Clanton

Clanton Law Firm, PLLC

405 Tombigbee Street (39201)
P.O. Box 4781

Jackson, Mississippi 39296
Tel: 601-487-1212

E: Sty

  

 
rp ——€ase 2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 27 of 33

Case: 37C11:19-cv-00009-AM Document#:5 Filed: 04/24/2019 Page lof2

IN THE CIRCUIT COURT OF LAMAR COUNTY, MISSISSIPPI

DENNIS WILLIAMS, MARY ANN

WILLIAMS AND CARRIA WILLIAMS WALTER PLAINTIFFS
VS. CAUSE NO. 37:19CV009
COMMUNITY BANK, ELLISVILLE,

COMMUNITY BANCSHARES OF

MISSISSIPPL, INC., COMMUNITY
OPERATIONS, INC., SETH MILES and
DOES | through 10 DEFENDANTS

SUMMONS

STATE OF MISSISSIPPI
COUNTY OF

TO: Community Bancshares of Mississippi, Inc.

c/o Freddie J. Bagley

1255 W. Government St.

Brandon, MS 39042

PLEASE TAKE NOTICE that you have been made a Defendant in the above-referenced action.

You are required to mail or hand-deliver a written response to the Complaint filed against you in this action
to the Attorney for Plaintiffs, Bradley S. Clanton of Clanton Law Firm, PLLC, 405 Tombigbee Street (39201), P.O.
Box 4781, Jackson, Mississippi 39296.

Your response must be mailed or delivered not later than thirty (30) days after the date you receive this
Summons. If your response is not so mailed or delivered, a judgment of default will be entered against you for the
relief demanded in the Complaint. You must also file your response with the Clerk of Court within a reasonably time
afterward.

Issued under my hand and seal of said Court, this ads ‘day of April, 2019.

S.C

 

Issued at the request of:

Bradley S. Clanton

Clanton Law Firm, PLLC

405 Tombigbee Street (39201)
P.O. Box 4781

Jackson, Mississippi 39296
Tel: 601-487-1212

E: brad@clantonlawms.com
www.clantonlawms.com

 
Case 2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 28 of 33

Case: 37Cl1:19-cv-00009-AM Document#:5 Filed: 04/24/2019 Page 2 of 2

PROOF OF SERVICE - SUMMONS

STATE OF
COUNTY OF

FIRST CLASS MAIL AND ACKNOWLEDGMENT SERVICE, By mailing (by first class mail, postage
prepaid), on the date stated in the attached Notice, copies to the person served, together with copies of the form of
notice and acknowledgment and return envelope, postage prepaid, addressed to the sender (Attach completed
acknowledgment of receipt pursuant to M.R.C.P. Form 1B),

PERSONAL SERVICE. | personally delivered copies to on the
day of , 2019, where I found said person(s) in county of the State of

RESIDENCE SERVICE. After exercising reasonable diligence, I was unable to deliver copies to said person
within county, (state). I served the summons and petition with
who is the (here insert wife, husband, son, daughter or other person as the case may be), a member of the
family of the person served above the age of sixteen years and willing to receive the summons and petition, and
thereafter on the day of 2019, I mailed (by first class mail, postage prepaid) copies to
the person served at his or her usual place of abode where the copies were left.

 

CERTIFIED MAIL SERVICE. By mailing to an address outside Mississippi (by first class mail, postage
prepaid, requiring a return receipt) copies to the person served. (Attached signed return receipt or the return envelope
marked “Refused”.)

At the time of service, | was at least [8 years of age and not a party to this action.
PROCESS SERVER MUST LIST BELOW:

Name:
Address:

 

 

 

 

Telephone No.

STATE OF

 

COUNTY OF

 

Personally appeared before me the undersigned authority in and for the state and county aforesaid, the within
named who being first by me duly sworn states on oath that the matters and facts set forth
in the foregoing “Proof of Service Summons” are true and correct as therein stated.

 

SWORN TO AND SUBSCRIBED before me on this the day of 2019.

 

 

NOTARY PUBLIC

My Commission Expires:

 
— Case 2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 29 of 33

Case: 37C11:19-cv-00009-AM Document#:6 Filed: 04/24/2019 Page 1 of2

IN THE CIRCUIT COURT OF LAMAR COUNTY, MISSISSIPPI

DENNIS WILLIAMS, MARY ANN
WILLIAMS AND CARRIA WILLIAMS WALTER PLAINTIFFS
VS. CAUSE NO. 37:19CV009

COMMUNITY BANK, ELLISVILLE,

COMMUNITY BANCSHARES OF

MISSISSIPPI, INC., COMMUNITY

OPERATIONS, INC., SETH MILES and

DOES | through 10 DEFENDANTS

SUMMONS

STATE OF MISSISSIPPI
COUNTY OF

TO: Community Operations, Inc.

c/o William C. Lehr

1255 W. Government St.

Brandon, MS 39042

PLEASE TAKE NOTICE that you have been made a Defendant in the above-referenced action.

You are required to mail or hand-deliver a written response to the Complaint filed against you in this action
to the Attomey for Plaintiffs, Bradley S. Clanton of Clanton Law Firm, PLLC, 405 Tombigbee Street (39201), P.O.
Box 4781, Jackson, Mississippi 39296.

Your response must be mailed or delivered not later than thirty (30) days after the date you receive this
Summons. If your response is not so mailed or delivered, a judgment of default will be entered against you for the
relief demanded in the Complaint. You must also file your response with the Clerk of Court within a reasonably time
afterward.

Issued under my hand and seal of said Court, this ZNO’ sort 2019.

S, CI CLERK
BY: oe

Issued at the request of:

Bradley S. Clanton

Clanton Law Firm, PLLC

405 Tombigbee Street (39201)
P.O. Box 4781

Jackson, Mississippi 39296
Tel: 601-487-1212

E: brad@clantonlawms.com

www.clantonlawms.com

 
Case 2:19-cv-00078-KS-MTP Document 1-2 Filed 05/15/19 Page 30 of 33

Case: 37C11:19-cv-00009-AM Document#:6 Filed: 04/24/2019 Page 2 of2

PROOF OF SERVICE - SUMMONS

STATE OF
COUNTY OF

FIRST CLASS MAIL AND ACKNOWLEDGMENT SERVICE, By mailing (by first class mail, postage
prepaid), on the date stated i in the attached Notice, copies to the person served, together with copies of the form of
notice and acknowledgment and return envelope, postage prepaid, addressed to the sender (Attach completed
acknowledgment of receipt pursuant to M.R.C.P. Form 1B),

PERSONAL SERVICE. I personally delivered copies to on the
day of , 2019, where I found said person(s) in county of the State of

RESIDENCE SERVICE. After exercising reasonable diligence, I was unable to deliver copies to said person
within _ county, (state). I served the summons and petition with
who isthe _———_s (here insert wife, husband, son, daughter or other person as the case may be), a member of the
family of the persor person served above the age of sixteen years and willing to receive the summons and petition, and
thereafteron the _—_—s day of 2019, I mailed (by first class mail, postage prepaid) copies to
the person served at his or her usual place of abode where the copies were left.

 

CERTIFIED MAIL SERVICE. By mailing to an address outside Mississippi (by first class mail, postage
prepaid, requiring a return receipt) copies to the person served. (Attached signed return receipt or the return envelope
marked “Refused”.)

At the time of service, I was at least [8 years of age and not a party to this action.
s
PROCESS SERVER MUST LIST BELOW:

Name:
Address:

 

 

 

Telephone No.

 

STATE OF

 

COUNTY OF

 

Personally appeared before me the undersigned authority in and for the state and county aforesaid, the within
named who being first by me duly sworn states on oath that the matters and facts set forth
in the foregoing “Proof of Service Summons” are true and correct as therein stated.

 

SWORN TO AND SUBSCRIBED before me on this the day of 2019.

 

 

NOTARY PUBLIC

My Commission Expires:

 
Fifteenth Cireuit Count Riswict7Backe\Reporbocument 1-2 Filed 05/15/19 Page 31 of Rage | of 3

Mississippi Electronic Courts

Fifteenth Circuit Court District (Lamar Circuit Court)
CIVIL DOCKET FOR CASE #: 37C11:19-cv-00009-AM

WILLIAMS et al v. COMMUNITY BANK, ELLISVILLE et Date Filed: 01/28/2019

al
Assigned to: Anthony Mozingo

Upcoming Settings:
None Found

Current Days Pending: 107

Total Case Age: 107

Jury Demand: None

Nature of Suit: 49 Declaratory Judgment

 

Plaintiff
DENNIS WILLIAMS

Plaintiff
MARY ANN WILLIAMS

Plaintiff
CARRIA WALTER

represented by Bradley Scott Clanton

Clanton Law Firm, PLLC

P.O. Box 4781

JACKSON, MS 39296
601-454-8794

Email: bradclantonlaw@gmail.com
ATTORNEY TO BE NOTICED

William C. Walter

William C. Walter, PLLC

140 Mayfair Drive

Suite 400

HATTIESBURG, MS 39402
601-909-9393

Fax: 601-336-1653

Email: bwalter@wewpllc.com
ATTORNEY TO BE NOTICED

represented by William C. Walter

(See above for address)
ATTORNEY TO BE NOTICED

Bradley Scott Clanton
(See above for address)
ATTORNEY TO BE NOTICED

represented by William C. Walter

(See above for address)
ATTORNEY TO BE NOTICED

Bradley Scott Clanton

https://fifteenth.circuit.mec.ms.gov/cgi-bin/DktRpt.pl?108725255303754-L_933_5-1,1483... 5/15/2019
Fifteenth Citewit Coust Diswict?DacketReporbocument 1-2 Filed 05/15/19 Page 32 of Page 2 of 3

(See above for address)
ATTORNEY TO BE NOTICED

Vv,
Defendant
COMMUNITY BANK, ELLISVILLE

Defendant

COMMUNITY BANCSHARES OF
MISSISSIPPI, INC.

Defendant

COMMUNITY OPERATIONS, INC.

 

 

 

 

 

 

 

Defendant
SETH MILES AND DOES 1
THROUGH 10
Date Filed # | Docket Text
01/28/2019 1 | Civil Cover Sheet. (Morrow, Beth) (Entered: 01/28/2019)
COMPLAINT FOR DECLARATORY, INJUNCTIVE AND OTHER OTHER
RELIEF SSURY TRIAL DEMANDED) against COMMUNITY BANCSHARES
01/28/2019 , OF MISSISSIPPI, INC., COMMUNITY BANK, ELLISVILLE, COMMUNITY
= | OPERATIONS, INC., SETH MILES AND DOES 1 THROUGH 10, filed by
DENNIS WILLIAMS, MARY ANN WILLIAMS, CARRIA WALTER.
(Morrow, Beth) (Entered: 01/28/2019)
NOTICE of Appearance by Bradley Scott Clanton on behalf of CARRIA
04/24/2019 3. | WALTER, DENNIS WILLIAMS, MARY ANN WILLIAMS (Clanton, Bradley)
(Entered: 04/24/2019)
04/24/2019 4 SUMMONS Issued to COMMUNITY BANK, ELLISVILLE. (Morrow, Beth)
~ | (Entered: 04/24/2019)
04/24/2019 5 SUMMONS Issued to COMMUNITY BANCSHARES OF MISSISSIPPI, INC..
= | (Morrow, Beth) (Entered: 04/24/2019)
04/24/2019 6 SUMMONS Issued to COMMUNITY OPERATIONS, INC.. (Morrow, Beth)
= | (Entered: 04/24/2019)

 

 

 

 

 

 

 

MEC Service Center
Transaction Receipt |

 

 

 

 

 

 

05/15/2019 13:34:12 |

 

 

 

 

https://fifteenth.circuit.mec.ms.gov/cgi-bin/DktRpt.pl?108725255303754-L_933_5-1,1483... 5/15/2019
Fifteenth Cirexit Gourt Ristaet7Backe\Reporbocument 1-2 Filed 05/15/19 Page 33 ofPage 3 of 3

You will be charged $0.20 per page to view or print
documents.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MEC Login: {{do3948M [Client Code: |1962-60

Description: Docket Search 37CI1:19-cv-00009-
pron: Report Criteria: AM

Billable Pages: ||2 Cost: llo.40

 

 

 

 

https://fifteenth.circuit.mec.ms.gov/cgi-bin/DktRpt.pl?108725255303754-L_933_5-1,1483... 5/15/2019
